DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

3.  Claims 1, 3-7, 13-16, 18-22 and 24 are pending and under examination.

4. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
5.  Claims 1, 3-7, 13-16, 18-22 and 24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 encompasses a genus of IgG neutralizing anti-CCR8 antibodies that decreases binding of CCL1  to CCR8 and treat cancer, wherein the antibody has ADCC activity against cells expressing CCR8.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding and neutralizing  CCR8  and decreasing binding of CCL1 to CCR8, .  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0040] discloses that a CCR8-neutralizing antibody from the viewpoint of suppressing the intratumoral accumulation of Treg cells or macrophage cells. The CCR8-neutralizing antibody means an antibody having neutralizing activity against CCR8. Whether or not the antibody of the present invention has neutralizing activity against CCR8 can be determined by measuring the presence or absence of suppression of the physiological effect of CCL1 on CCR8. Examples thereof include, but are not limited to, the measurement of the binding of CCL1 to CCR8, the migration of CCR8-expressing cells by CCL1, increase in intracellular Ca++ level by CCL1, and variation in the expression of a gene sensitive to CCL1 stimulation. This can also be determined by a method described in Examples mentioned later.

 Figure 8 of the specification shows that an anti-mouse CCR8 antibody (SA214G2) has the ability to activate a signaling pathway necessary for antibody- dependent cell mediated cytotoxicity (ADCC).

Figure 9 shows that the anti-mouse CCR8 antibody (SA214G2) has ADCC activity.

Figure 10 shows that the anti-mouse CCR8 antibody (SA214G2) has activity of inhibiting intracellular calcium influx mediated by CCR8. An isotype control antibody was used as a negative control. [Figure 11] Figure 11 shows that the anti-mouse CCR8 antibody (SA214G2) does not recognize CT26 cells. An isotype control antibody was used as a negative control.

The anti-mCCR8 antibody (SA214G2) was evaluated for its cytotoxic activity using the stably mCCR8-expressing HEK293 cells prepared in Example 5.

The anti-mCCR8 antibody (SA214G2) was found to have neutralizing activity against mouse CCR8. [Example 9] [0064].

The specification discloses that the anti-mouse CCR8 antibody is a rat IgG2b [0124].

The instant claims encompass a genus of neutralizing IgG anti-CCR8 antibodies having ADCC activity, capable of decreasing binding of CCL1 to CCR8 and treating cancers, while the specification discloses a single species of anti-mouse CCR8 antibody, SA214G2.

US 20220064312 teaches that as a monoclonal antibody to mouse CCR8, an antibody SA214G2 is available from BioLegend. The antibody has neutralizing activity against mouse CCR8. The present inventors have confirmed that this antibody does not exhibit binding activity to human CCR8 and does not recognize tyrosine at position 17 in the amino acid sequence of human CCR8. The present inventors have also confirmed that the antibody recognizes phenylalanine at position 27 in the amino acid sequence of mouse CCR8, and the amino acid is an important amino acid for expression of neutralizing activity against mouse CCR8.  The amino acid at position 27 in the amino acid sequence of mouse CCR8 corresponds to the amino acid at position 29 in the amino acid sequence of human CCR8, when these sequences are aligned. The amino acid at position 29 in the amino acid sequence of human CCR8 is leucine. It is considered that, due to this difference, the monoclonal antibody [SA214G2] having neutralizing activity against mouse CCR8 has no binding activity to human CCR8 [0053].

The `312 publication teaches that production of anti-human CCR8 antibody-producing rat hybridoma, wherein the human CCR8-expressing Rat-1 cells were used to immunize rats (example 2, [0146]).

The `312 publication teaches that the anti-human CCR8 antibody that recognizes tyrosine at position 17 in the amino acid sequence of human CCR8 inhibits a binding of CCR8 to CCL1, and is useful as an anti-CCR8 antibody having neutralizing activity [0115].

The `312 publication  teaches that as the antibodies that recognize human CCR8, the following antibodies are known:a) an anti-CCR8 antibody represented by 414B, 414C, 414E, 433H, 459M, 464A, 464B, 433B and 455AL, as described in WO 2007/044756. b) an anti-CCR8 antibody represented by 3B10, 2D10, and 5B11, as described in the article by Qu et al. (J. Exp. Med., (2004), 200(10), 1231-1241). c) an anti-CCR8 antibody of product number L263G8 by BioLegend. d) an anti-CCR8 antibody of product number 191704 by R&D Systems, Inc. For the anti-CCR8 antibody in a), it is disclosed in WO 2007/044756 that the antibody binds positions 1 to 39 in the amino acid sequence of human CCR8 in an epitope analysis. However, detailed epitope sites have not been analyzed or disclosed at all [0117].

For the anti-CCR8 antibodies in b) to d), epitope sites are not disclosed at all. In other words, no documents disclose or suggest that a monoclonal antibody that recognizes tyrosine at position 17 in the amino acid sequence of human CCR8 can be used to inhibit binding of CCR8 to a CCRS ligand (e.g., CCL1) [0119].

The `312 publication teaches that it was revealed that the N-terminal region is an important epitope for exerting neutralizing activity (example 2). In addition, the binding activities to loop1-human CCR4-substituted human CCR8 and loop2-human CCR4-substituted human CCR8 were also reduced. From the above, it is considered that anti-CCR8 antibodies having strong neutralizing activity have stereo-structural recognition to strongly recognize the N-terminal region and bind to loop1 and loop2 [0151].

The `312 publication teaches that all 27 neutralizing antibodies described above had significantly reduction to the detection limit or less in their binding activities to the mutant in which Y at position 17 of human CCR8 is substituted for A (hCCR8 (Y17A)). It is thus considered that the neutralizing antibodies recognize Y at position 17. In addition, although clone No. 8F7 is only shown in Table 2, plural other neutralizing antibodies had reduced binding activity to the mutant in which I at position 20 of human CCR8 is substituted with A (hCCR8 (I20A)). It is thus considered that some neutralizing antibodies have stereo-structural recognition to bind to isoleucine at position 20 [0153].  Meanwhile, 13 non-neutralizing antibodies described above did not reduce their binding activities to hCCR8 (Y17A), thus it is considered that they recognize the same N-terminal region, but not Y at position 17. From the above, it is considered that Y at position 17 is an amino acid that is extremely important for exerting neutralizing activity. The results for representative neutralizing antibodies (clone Nos. 10A11, 27G1, 1H4, 8F7, 2C7) and non-neutralizing antibodies (clone No. 5B5) are shown in Table 2. [0086].

The claims are directed to the use of a genus of IgG neutralizing anti-CCR8 antibodies having functional and therapeutic attributes. 

It is noted that  human/mouse CCR8 is  355/353 amino acids in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of CCR8 are capable of decreasing binding of CCL1 to CCR8 and treating cancer, as is required for the operability of the claimed method. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.

Artisans are well aware that knowledge of a given antigen (for instance CCR8) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
The specification only discloses one single anti-mCCR8 antibody, SA214G2 antibody, within the claimed genus of genus of IgG anti-CCR8-neutralizing antibodies.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

Plitas et al (Immunity 45,1122-1134, 2016, Attachment #4) teaches that “CCR8 ligand (i.e., CLL1) provision had no appreciable effect on the suppressive capacity of Treg cells (Figure S6”).

Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the CCR8 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in the claims, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed neutralizing IgG anti-CCR8 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the neutralizing IgG anti-CCR8 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of CCR8 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity including decreasing binding of CCL1 to CCR8 and treating cancers. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of neutralizing IgG anti-CCR8 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claims 1, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013131010 (to Skobe, IDS #A2), as is evidenced by WO2007044756 (to Raport et al, IDS A1) and Applicant’s Remarks on page 4, dated 04/15/2021 and Dohi declaration, filed 04/15/2021 ¶4.

The `010 publication teaches and claims methods of treating a subject who has, or has been treated for, a solid tumor/metastases including melanoma which comprises administering to the subject an antagonist of CCR8 receptors on the surface of tumor cells present in the solid tumor in an amount effective to reduce binding of CCLl to the CCR8 receptors so as to thereby treat the subject, wherein the antagonist is an anti-CCR8 antibody, wherein the anti-CCR8 antibody is a monoclonal antibody, wherein the monoclonal or humanized antibody is 414B, 141C, 141E, 433H, 459M, 464A, 464B, 433B or 455AL (see published claims 1-11).  The `010 publication teaches that methods of making anti-CCR8 antibodies using immunization, antisera can be obtained, and, if desired IgG molecules corresponding to the polyclonal antibodies may be isolated from the sera (page 73, lines 32+).  The `010 publication teaches that in cancer, the CCL1-CCR8 axis has been implicated in leukemia and in lymphoma. The CCL1-CCR8 autocrine loop has been shown to protect lymphoma and T-cell leukemia cells from apoptosis in vitro  and to play a role in T-cell transformation (page 102, lines 23+).

The `010 publication teaches a dose range of up to 5.0 mg/kg/day (page 81, lines 210+.  The publication teaches intravenous and  intraperitoneal administration (see page 79, lines 24+).

414B, 141C, 141E, 433H, 459M, 464A, 464B, 433B or 455AL antibodies are IgG antibodies because the `756 publication used FITC-anti mouse IgG secondary antibody in the FACs assay to detect those antibodies.  Also the `756 publication teaches that those antibodies bind  the N-terminal extracellular domain 1 (aa 1-39) of human CCR8 protein and were selected based on functional expression of CCR8 by chemotaxis to CCL1[0093].

Regarding the recited ADCC activities, “it was known in the art at the time of the filing that an IgG antibody would possess an ADCC activities” (see Applicant’s Remarks on page 4, dated 04/15/2021).  Also Dohi declaration, filed 04/15/2021, states that “one of ordinary skill in the art would expect the similar superior anti-tumor effect with other IgG anti-CCR8 antibodies having different amino acid sequences based on their common CCR8 binding and ADCC activities” ¶4.

The reference teachings anticipate the claimed invention. 


 
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1, 3-7, 13-16, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10087259 (to Rudensky, IDS #B1) in view of  WO2013131010 (IDS #A2) or WO2007044756 (to Raport et al, IDS #A1) as is evidenced by Applicant’s Remarks on page 4, dated 04/15/2021 and Dohi declaration, filed 04/15/2021 ¶4.

The `259 patent (Rudensky) teaches and claims methods of treating cancer (specifically, breast carcinoma, colon carcinoma, See Fig. 2-4, 7 ligand, Lung cancer, renal cell carcinoma (i.e., kidney cancer); gastrointestinal carcinomas (i.e., sarcoma) (col., 28, lines 44-45) by administering to a cancer patient who has a tumor in which CCR8 on tumor-infiltrating Treg cells is overexpressed relative to its level on circulating blood Treg cells, an antibody agent comprising CDRs of an antibody that binds specifically to CCR8 so that the antibody agent binds specifically to CCR8 and tumor-infiltrating Treg cells are specifically depleted in the subject, to a greater extent than are normal-tissue infiltrating T-cells (issued claim 1), wherein the CCR8-targeting agent comprises an antibody any appropriate isotype, including IgG (e.g., IgG1, IgG2, IgG3, IgG4) (see col., 20, lines 47-53 and col., 5, lines 25-26).  The `259 patent teaches useful assays for identifying and/or characterizing agents that effectively deplete Treg cells including assess ADCC activity (see col., 23, lines 24-27).   The Fc region of naturally-occurring antibodies binds to elements of the complement system, and also to receptors on effector cells, including for example effector cells that mediate cytotoxicity. As is known in the art, affinity and/or other binding attributes of Fc regions for Fc receptors can be modulated through glycosylation or other modification. In some embodiments, antibodies produced and/or utilized in accordance with the present invention include glycosylated Fc domains, including Fc domains with modified or engineered such glycosylation (col., 5, lines 25-26). The pharmaceutical compositions adapted for intravenous administration (see col., 34, line7 ) and intraperitoneal (IP) (col., 34, line 6).    The `259 patent further teaches that the CCR8 targeting agent is administered at a dose equal to or approximating a therapeutically effective amount   in a range from about 0.001 to 10-100 mg/kg (col., 33, lines 13-34). Assuming the average weight for human patient is 70 kg, the range would be 0.07 to 700-7000 mg.  Finally, the `259 patent teaches that lung cancer, including specifically NSCLC, is a cancer of particular interest for use of provided CCR8-targeted technologies in combination with one or more other immunotherapy modalities such as anti-PD-1 monoclonal antibodies and anti-PD-L1 monoclonal antibodies (see col., 26, lines 9+).

The reference teachings differs from the claimed invention only in the recitation that the a CCR8-neutralizing antibody that decreases binding of CCL1 to CCR8 in claim 1.

The `010 publication teaches and claims methods of treating a subject who has, or has been treated for, a solid tumor/metastases including melanoma which comprises administering to the subject an antagonist of CCR8 receptors on the surface of tumor cells present in the solid tumor in an amount effective to reduce binding of CCLl to the CCR8 receptors so as to thereby treat the subject, wherein the antagonist is an anti-CCR8 antibody, wherein the anti-CCR8 antibody is a monoclonal antibody, wherein the monoclonal or humanized antibody is 414B, 141C, 141E, 433H, 459M, 464A, 464B, 433B or 455AL (see published claims 1-11).  The `010 publication teaches that methods of making anti-CCR8 antibodies using immunization, antisera can be obtained, and, if desired IgG molecules corresponding to the polyclonal antibodies may be isolated from the sera (page 73, lines 32+).  The `010 publication teaches that in cancer, the CCL1-CCR8 axis has been implicated in leukemia and in lymphoma. The CCL1-CCR8 autocrine loop has been shown to protect lymphoma and T-cell leukemia cells from apoptosis in vitro  and to play a role in T-cell transformation (page 102, lines 23+).  The `010 publication teaches a dose range of up to 5.0 mg/kg/day (page 81, lines 210+.  The publication teaches intravenous and  intraperitoneal administration (see page 79, lines 24+).

The `756 publication provides methods of treatment of patients with a disease associated with CCR8 expression or interaction with its cognate ligand, CCL1 (abstract, [0013]).   the `756 publication teaches nine anti-CCR8 antibodies 414B, 414C, 414E, 433B, 433H, 455AL, 459M, 464 A, and 464B that binds to the N-terminal extracellular domain 1 (amino acids 1-39 of referenced SEQ ID NO: 2 (i.e., human CCR8) and selected for functional expression of CCR8 by chemotaxis to CCL1[0093]. Individual clones with the greatest chemotactic response to CCLl were selected for subsequent studies.  All the antibodies react with the amino terminal extracellular domain 1 of CCR8 [0097]-[0097].  The `756 publication teach that the chemotaxis inhibition experiments showed that CCR8 monoclonal antibodies blocked chemotaxis of CCR8 transfectants toward CCL1 . The results are summarized in Figure 1 [0099], [0015] .  Example 5 is directed to the use of anti-CCR8 monoclonal antibodies to identify CCR8-expressing cells.  The referenced antibodies are IgG antibodies because the `756 publication used FITC-anti mouse IgG secondary antibody in the FACs assay [0093].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-CCR8 antibodies taught by Rudensky for the anti-CCR8 antibodies taught by the `756  and `010 publications in cancer treatment, because like the anti-CCR8 antibodies taught by Rudensky, the anti-domain-1 CCR8 antibodies taught by the `756 publication binds to CCR8 and blocked CCR8 interaction with its ligand, CCL1. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Regarding the recited ADCC activities, “it was known in the art at the time of the filing that an IgG antibody would possess an ADCC activities” (see Applicant’s Remarks on page 4, dated 04/15/2021).  Also Dohi declaration, filed 04/15/2021, states that “one of ordinary skill in the art would expect the similar superior anti-tumor effect with other IgG anti-CCR8 antibodies having different amino acid sequences based on their common CCR8 binding and ADCC activities” ¶4.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10.  Claims 1, 3-7, 13-16, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10087259 (to Rudensky) in view of WO2013131010 or WO2007044756 (to Raport et al) as is evidenced by Applicant’s Remarks on page 4, dated 04/15/2021 and Dohi declaration, filed 04/15/2021 ¶4, and further in view of Iida et al (Clin . Cancer Res . , 12 ( 9 ) : 2879 - 87 ( 2006, of record)).

The teachings of Rudensky, the `010 and `756 publications, and the evidentiary document, have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of IgG anti-CCR8 antibodies having ADCC activity in claim 1, wherein an Fc region of the antibody against CCR8 is free from a fucose bond with N-acetylglucosamine in claims 19 and 24 .

However, Iida et al teach that nonfucosylated therapeutic IgG1 antibody can evade the inhibitory
effect of serum immunoglobulin G on antibody-dependent cellular cytotoxicity through its high
binding to FcγRIIa. In particular Iida et al showed that nonfucosylated IgG1, not including
fucosylated counterparts, can evade the inhibitory effect of plasma IgG on ADCC through its
high FcgRIIIa binding. Hence, nonfucosylated IgG1exhibits strong therapeutic potential through
dramatically enhanced ADCC at lowdoses in humans in vivo (abstract). Iida et al teach that
ADCC, a lytic attack on antibody-targeted cells, is triggered upon binding of FcγRs to the
antibody Fc and is highly dependent on the fucosylation of the N-linked complex
oligosaccharides attached to the Fc region (i.e., via N-Acetylglucosamine, see the title of
reference 14 of Iida et al).

Those of skill in the art would have had a reason to use the CCR8 IgG1 antibodies lack of
fucose as taught by Iida et al in the methods taught by the `259 patent because nonfucosylated
IgG1s exhibit strong therapeutic potential through dramatically enhanced ADCC efficacy even
when administered in low doses in humans in vivo.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art
would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at
the time the invention was made, as evidenced by the references, especially in the absence of
evidence to the contrary.

11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.  Claims 1, 3-7, 13-16, 18-22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-17 of copending Application No. 17134775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `775 application claims the use of IgG anti-CCR8 antibodies in the treatment of cancer that anticipates instantly claimed method.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.  Claims 1, 3-7, 13-16, 18-22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17085040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `040  application claims the use of IgG anti-CCR8 antibodies in the treatment of cancer that anticipates instantly claimed method.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments, filed 07/26/2022, have been fully considered, but have not been found convincing.

Applicant will address the NS-ODP upon indication that the claims are otherwise allowable.

The rejections are maintained until the rejection are addressed.

14.  Claims 1, 3-7, 13-16, 18-22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of copending Application No. 17418417 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `417  application claims the use of IgG anti-CCR8 antibodies in the treatment of cancer (such as breast, colorectal , kidney, sarcoma and lung [0066]) that anticipates instantly claimed method.  The specification of the `417 discloses that the antibodies inhibit a binding of CCR8 to a CCR8 ligand, CCL1 and the antibody lacks fucose.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

15.  No claim is allowed.

16.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Ueda, R. Clinical Application of Anti-CCR4 Monoclonal Antibody (Oncology 2015;89(suppl 1):16–21).   

Ueda et al teach that Mogamulizumab (KW-0761) is a humanized antiCCR4 mAb with a defucosylated Fc region (Potelligent ® Technology), which markedly enhances antibody-dependent cellular cytotoxicity (ADCC) due to increased binding affinity to the Fcγ receptor on effector cells [11–13]. They established that robust ADCC of the defucosylated humanized anti-CCR4 mAb against primary tumor cells from ATL and PTCL patients mediated by autologous effector cells was triggered both in vitro and, in humanized mice, in vivo (abstract, page 17, right col., 1st ¶). 

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 18, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644